Per curiam.
The Court having reviewed the State Bar’s Notice of Respondent’s Compliance, and it appearing that Kimberly L. Copeland (State Bar No. 186783) has complied with the conditions for reinstatement following her suspension by this Court, see In the Matter of Copeland, 297 Ga. 144, 145-146 (772 SE2d 634) (2015) (per curiam) (conditioning Copeland’s reinstatement on her completion of a consultation with the State Bar’s Law Practice Management Program and compliance with its recommendations), it is hereby ordered that Kimberly L. Copeland be reinstated to the practice of law in the State of Georgia effective November 11, 2015.

Reinstated.


All the Justices concur.